DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Per claims 1 and 15, under Step 2A, Prong 1, claims 1 and 15 recite “determining…standards organization requirements associated with a standards organization;  
determining…based on the standards organization requirements and a first attribute of operations of an entity, a first documentation requirement; 
Generating… a first questionnaire including first questions, wherein a first question of the first questions corresponds to the first documentation requirement;
Determining… based on the standards organization requirements and a second attribute of the operations of the entity, a second documentation requirement; 
generating… a second questionnaire including second questions, wherein a first question of the second questions corresponds to the second documentation requirement; 
generating… an ontology mapping the first question of the first questions to a first question in a master questionnaire; 
modifying… the ontology to map the first question of the second questions to the first question in the master questionnaire; 
soliciting, from a user… data responsive to the first question in the master questionnaire;
 populating… using the ontology, an answer to the first question of the first questions with the answer to the first question in the master questionnaire; 
populating… using the ontology, an answer to the first question of the second questions with the answer to the first question in the master questionnaire; 
generating… a report based on the answer to the first question of the first questions and the answer to the first question of the second questions; 
detecting, subsequent to generating the report… an indication that the second attribute is no longer applicable to the entity; and responsive to detecting the indication, 
modifying… the ontology to remove the mapping of the first question of the second questions to the first question in the master questionnaire” 
under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
            Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application. The claims recites the following additional elements “a computing hardware” in claim 1 and “non-transitory computer readable medium,”  “processing device” in claim 15  and “storing… the data responsive to the first question in the master questionnaire as an answer to the first question in the master questionnaire” in claims 1 and 15.   The additional elements “a computing hardware”, “non-transitory computer readable media,” “processing device” are merely instructions to implement an abstract idea on a computer, or merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  The additional element “storing… the data responsive to the first question in the master questionnaire as an answer to the first question in the master questionnaire” does nothing more than add insignificant extra solution activity to the judicial exception, such as data gathering/storing the results of the abstract idea, See MPEP 2106.05(g).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “a computing hardware”, “non-transitory computer readable media,” “processing device” are generic computer components used as the tools to perform the abstract idea.  As to the additional element “storing… the data responsive to the first question in the master questionnaire as an answer to the first question in the master questionnaire” the courts have identified Storing information is well-understood, routine, conventional activity in the art.  See MPEP 2106.05(d).  Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
            Claims 2-7 fail to recite any limitations that integrate the judicial exception of claims 1 into a practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define the data in the mental process recited in claims thus, further recite the abstract idea explained in the rejection of claims 1.
Claims 16-20 fail to recite any limitations that integrate the judicial exception of claims 15 into a practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define the data in the mental process recited in claims thus, further recite the abstract idea explained in the rejection of claims 15.

Per claim 8, Under Step 2A, Prong 1, claim 8 recite “… 
generating…based on a master questionnaire for a first documentation requirement based on standards organization requirements associated with a standards organization and a first attribute of operations of an entity and a second documentation requirement based on the standards organization requirements and a second attribute of the operations of the entity, wherein generating …comprises: 
configuring a first prompt for requesting a first answer to a first master question of the master questionnaire that corresponds to the first documentation requirement, and 
configuring a second prompt for requesting a second answer to a second master question of the master questionnaire that corresponds to the second documentation requirement; 
providing…for display, wherein displaying …involves providing the first prompt requesting the first answer to the first master question and providing the second prompt requesting the second answer to the second master question; 
receiving the first answer and the second answer; 
accessing an ontology that maps a data structure to the first documentation requirement and the second documentation requirement, wherein the data structure is configured to be populated via the master questionnaire; 
updating a first element of the data structure with the first answer, wherein the ontology maps the first element to a first documentation requirement; 
updating a second element of the data structure with the second answer, wherein the ontology maps the second element to a second documentation requirement; generating a report based on the first element and the second element.” under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas. 
            Under Step 2A, Prong 2, this judicial exception is not integrated into a practical application. The claim recites the following additional elements “a system”, “non-transitory computer readable medium,” “processing device”, “graphical user interface” in claim 8.  The additional elements “a system”, “non-transitory computer readable medium,” “processing device”, “graphical user interface” are merely using a generic computer or computer components as a tool to perform the abstract idea.  See MPEP 2106.05(f).  Accordingly, the additional elements recited in the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. 
Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements “a system”, “non-transitory computer readable medium,” “processing device”, “graphical user interface” are merely using a generic computer or computer components as a tool to perform the abstract idea. Accordingly, the additional elements recited in the claims cannot provide an inventive concept.  Thus, the claims are not patent eligible.
	Claim 9 recites “detecting…; responsive to detecting…modifying…; claim 12 recites “providing a listing…detecting…detecting” under its broadest reasonable interpretation, recite the abstract idea of mental processes.  These limitations encompass a human mind carrying out these functions through observation, evaluation, judgment and /or opinion, or even with the aid of pen and paper.  Thus, these limitations recite and fall within the “Mental Processes” grouping of abstract ideas.
Claims 10, 11 13, 14 fail to recite any limitations that integrate the judicial exception of claims 9 and 12 into a practical application nor amounts to significantly more than the abstract idea. These claims recite limitations that further describe or define the data in the mental process recited in claims thus, further recite the abstract idea explained in the rejection of claims 9 and 12.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No. 17/679734 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because ate obvious and parallel in nature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims Application no. 17/670,354
Claims 17/679,734
1. A method comprising: determining, by computing hardware, standards organization requirements associated with a standards organization; determining, by the computing hardware and based on the standards organization requirements and a first attribute of operations of an entity, a first documentation requirement; generating, by the computing hardware, a first questionnaire including first questions, wherein a first question of the first questions corresponds to the first documentation requirement; determining, by the computing hardware and based on the standards organization requirements and a second attribute of the operations of the entity, a second documentation requirement; generating, by the computing hardware, a second questionnaire including second questions, wherein a first question of the second questions corresponds to the second documentation requirement; generating, by the computing hardware, an ontology mapping the first question of the first questions to a first question in a master questionnaire; modifying, by the computing hardware, the ontology to map the first question of the second questions to the first question in the master questionnaire; soliciting, from a user, by the computing hardware, data responsive to the first question in the master questionnaire; storing, by the computing hardware, the data responsive to the first question in the master questionnaire as an answer to the first question in the master questionnaire; populating, by the computing hardware and using the ontology, an answer to the first question of the first questions with the answer to the first question in the master questionnaire; populating, by the computing hardware and using the ontology, an answer to the first question of the second questions with the answer to the first question in the master questionnaire; generating, by the computing hardware, a report based on the answer to the first question of the first questions and the answer to the first question of the second questions; detecting, subsequent to generating the report, by the computing hardware, an indication that the second attribute is no longer applicable to the entity; and responsive to detecting the indication, modifying, by the computing hardware, the ontology to remove the mapping of the first question of the second questions to the first question in the master questionnaire.
1. A method comprising: determining a first jurisdiction in which a particular entity operates and a second jurisdiction in which an entity operates; 
determining a business sector associated with the entity; 
determining, by computing hardware and based on the business sector and the first jurisdiction, first documentation requirements; 
generating, by the computing hardware, a first questionnaire including first questions, wherein each question of the first questions corresponds to a respective requirement of the first documentation requirements; 
determining, by the computing hardware based on the business sector and the second jurisdiction, second documentation requirements; 
generating, by the computing hardware, a second questionnaire including second questions, wherein each question of the second questions corresponds to a respective requirement of the second documentation requirements; 
generating, by the computing hardware, an ontology mapping each question of the first questions to a respective question in a master questionnaire; 
modifying, by the computing hardware, the ontology to map each question of the second questions to a respective question in the master questionnaire; 
presenting the master questionnaire to a user; receiving answers responsive to questions in the master questionnaire from the user; 
populating, by the computing hardware and based on the ontology, answers to questions of the first questions with respective answers responsive to the questions in the master questionnaire; 
populating, by the computing hardware and based on the ontology, answers to questions of the second questions with respective answers responsive to the questions in the master questionnaire; 
generating, by the computing hardware, a first report based on the answers to the questions of the first questions; and 
generating, by the computing hardware, a second report based on the answers to the questions of the second questions.
8. A system comprising: a non-transitory computer-readable medium storing instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium, wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: 
generating a graphical user interface based on a master questionnaire for first documentation requirements applicable to a first sector and second documentation requirements applicable to a second sector, wherein generating the graphical user interface comprises: 
configuring a first prompt for requesting a first answer to a first master question of the master questionnaire, and configuring a second prompt for requesting a second answer to a second master question of the master questionnaire; 
providing the graphical user interface for display, wherein displaying the graphical user interface involves providing the first prompt requesting the first answer to the first master question and providing the second prompt requesting the second answer to the second master question; receiving the first answer and the second answer; 
accessing an ontology that maps a data structure to the first documentation requirements and the second documentation requirements, wherein the data structure is configured to be populated via the master questionnaire; 

updating a first element of the data structure with the first answer, wherein the ontology maps the first element to a first particular documentation requirement of the first documentation requirements and a first particular documentation of the second documentation requirements; 
updating a second element of the data structure with the second answer, wherein the ontology maps the second element to a second particular documentation requirement of the first documentation requirements and a second particular documentation requirement of the second documentations requirements; generating a first report based on the first element and the second element; and generating a second report based on the first element and the second element.
15. A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising: 
determining a first sector in which a particular entity operates and a second sector in which an entity operates; 
determining, based on the first sector, first documentation requirements; 
generating a first questionnaire including first questions, wherein each question of the first questions corresponds to a respective requirement of the first documentation requirements;
determining, by the computing hardware based on the second sector, second documentation requirements; 
generating a second questionnaire including second questions, wherein each question of the second questions corresponds to a respective requirement of the second documentation requirements; 

generating an ontology mapping each question of the first questions to a respective question in a master questionnaire; 
modifying the ontology to map each question of the second questions to a respective question in the master questionnaire; 
presenting the master questionnaire to a user; 
receiving answers responsive to questions in the master questionnaire from the user; 
populating, based on the ontology, answers to questions of the first questions with respective answers responsive to the questions in the master questionnaire; 
populating, based on the ontology, answers to questions of the second questions with respective answers responsive to the questions in the master questionnaire; generating a first report based on the answers to the questions of the first questions; and generating a second report based on the answers to the questions of the second questions.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10873606. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious and parallel in nature.
Claim 17/670,354
Patented Claims 10,873,606
1. A method comprising: determining, by computing hardware, standards organization requirements associated with a standards organization; determining, by the computing hardware and based on the standards organization requirements and a first attribute of operations of an entity, a first documentation requirement; generating, by the computing hardware, a first questionnaire including first questions, wherein a first question of the first questions corresponds to the first documentation requirement; determining, by the computing hardware and based on the standards organization requirements and a second attribute of the operations of the entity, a second documentation requirement; generating, by the computing hardware, a second questionnaire including second questions, wherein a first question of the second questions corresponds to the second documentation requirement; generating, by the computing hardware, an ontology mapping the first question of the first questions to a first question in a master questionnaire; modifying, by the computing hardware, the ontology to map the first question of the second questions to the first question in the master questionnaire; soliciting, from a user, by the computing hardware, data responsive to the first question in the master questionnaire; storing, by the computing hardware, the data responsive to the first question in the master questionnaire as an answer to the first question in the master questionnaire; populating, by the computing hardware and using the ontology, an answer to the first question of the first questions with the answer to the first question in the master questionnaire; populating, by the computing hardware and using the ontology, an answer to the first question of the second questions with the answer to the first question in the master questionnaire; generating, by the computing hardware, a report based on the answer to the first question of the first questions and the answer to the first question of the second questions; detecting, subsequent to generating the report, by the computing hardware, an indication that the second attribute is no longer applicable to the entity; and responsive to detecting the indication, modifying, by the computing hardware, the ontology to remove the mapping of the first question of the second questions to the first question in the master questionnaire.
1. A computer-implemented data processing method for determining personal data management documentation requirements, the method comprising: determining, by one or more computer processors, a first jurisdiction in which a particular entity operates and a second jurisdiction in which the particular entity operates; determining, by one or more computer processors, a business sector associated with the particular entity; determining, by one or more computer processors based at least in part on the business sector and the first jurisdiction, a first plurality of personal data management documentation requirements; generating, by one or more computer processors, a first questionnaire comprising a first plurality of questions, wherein each question of the first plurality of questions corresponds to a respective requirement of the first plurality of personal data management documentation requirements; determining, by one or more computer processors based at least in part on the business sector and the second jurisdiction, a second plurality of personal data management documentation requirements; generating, by one or more computer processors, a second questionnaire comprising a second plurality of questions, wherein each question of the second plurality of questions corresponds to a respective requirement of the second plurality of personal data management documentation requirements; generating, by one or more computer processors, an ontology mapping each question of the first plurality of questions to a respective question in a master questionnaire; modifying, by one or more processors, the ontology to map each question of the second plurality of questions to a respective question in the master questionnaire; presenting, by one or more computer processors, the master questionnaire to a user; receiving, by one or more computer processors, answers responsive to one or more questions in the master questionnaire from the user; storing, by one or more computer processors, the answers responsive to the one or more questions in the master questionnaire; populating, by one or more computer processors, answers to one or more questions of the first plurality of questions with respective answers responsive to the one or more questions in the master questionnaire mapped to the one or more questions of the first plurality of questions by the ontology; populating, by one or more computer processors, answers to one or more questions of the second plurality of questions with respective answers responsive to the one or more questions in the master questionnaire mapped to the one or more questions of the second plurality of questions by the ontology; generating, by one or more computer processors, a first report based at least in part on the answers to the one or more questions of the first plurality of questions; and generating, by one or more computer processors, a second report based at least in part on the answers to the one or more questions of the second plurality of questions.
8. A system comprising: a non-transitory computer-readable medium storing instructions; and a processing device communicatively coupled to the non-transitory computer-readable medium, wherein, the processing device is configured to execute the instructions and thereby perform operations comprising: generating a graphical user interface based on a master questionnaire for a first documentation requirement based on standards organization requirements associated with a standards organization and a first attribute of operations of an entity and a second documentation requirement based on the standards organization requirements and a second attribute of the operations of the entity, wherein generating the graphical user interface comprises: configuring a first prompt for requesting a first answer to a first master question of the master questionnaire that corresponds to the first documentation requirement, and configuring a second prompt for requesting a second answer to a second master question of the master questionnaire that corresponds to the second documentation requirement; providing the graphical user interface for display, wherein displaying the graphical user interface involves providing the first prompt requesting the first answer to the first master question and providing the second prompt requesting the second answer to the second master question; receiving the first answer and the second answer; accessing an ontology that maps a data structure to the first documentation requirement and the second documentation requirement, wherein the data structure is configured to be populated via the master questionnaire; updating a first element of the data structure with the first answer, wherein the ontology maps the first element to a first documentation requirement; updating a second element of the data structure with the second answer, wherein the ontology maps the second element to a second documentation requirement; and generating a report based on the first element and the second element.

8. A non-transitory computer-readable medium storing computer-executable instructions for: receiving, by one or more computer processors via a user interface, a request to generate a regulatory compliance report for a first jurisdiction in which a particular entity operates; at least partially in response to receiving the request to generate the regulatory compliance report for the first jurisdiction, determining, by one or more computer processors, a business sector associated with the particular entity; determining, by one or more computer processors based at least in part on the business sector and the first jurisdiction, a first regulatory compliance documentation requirement for the first jurisdiction; generating, by one or more computer processors, a first questionnaire comprising a first plurality of questions, wherein a first question of the first plurality of questions corresponds to the first regulatory compliance documentation requirement for the first jurisdiction; generating, by one or more computer processors, a master questionnaire comprising a plurality of master questions, wherein one or more questions of the plurality of master questions correspond to a respective regulatory compliance documentation requirement; generating, by one or more computer processors, an ontology mapping the first question of the first plurality of questions to a first question of the plurality of master questions; presenting, by one or more computer processors, the master questionnaire to a user; receiving, by one or more computer processors via the user interface, documentation responsive to the first question of the plurality of master questions; populating, by one or more computer processors, a first answer to the first question of the first plurality of questions with the documentation responsive to the first question of the plurality of master questions based at least in part on the mapping the first question of the first plurality of questions to a first question of the plurality of master questions by the ontology; determining, by one or more computer processors based at least in part on the business sector and a second jurisdiction, a second regulatory compliance documentation requirement for the second jurisdiction; generating, by one or more computer processors, a second questionnaire comprising a second plurality of questions, wherein a first question of the second plurality of questions corresponds to the second regulatory compliance documentation requirement for the second jurisdiction; and modifying, by one or more computer processors, the ontology to map the second question of the second plurality of questions to the first question of the plurality of master questions; generating, by one or more computer processors, the regulatory compliance report based at least in part on the first answer to the first question of the first plurality of questions comprising the documentation responsive to the first question of the plurality of master questions; and presenting, by one or more computer processors on the user interface, the regulatory compliance report.
15. A non-transitory computer-readable medium having program code that is stored thereon, the program code executable by one or more processing devices for performing operations comprising:
determining standards organization requirements associated with a standards organization;
determining, based on the standards organization requirements and a first attribute of operations of an entity, a first documentation requirement;

generating a first questionnaire including first questions, wherein a first question of the first questions corresponds to the first documentation requirement;
determining, based on the standards organization requirements and a second attribute of the operations of the entity, a second documentation requirement;
13. A personal data management process documentation determination data processing system comprising: one or more computer processors; computer memory; and a non-transitory computer-readable medium storing computer-executable instructions that, when executed by the one or more computer processors, cause the one or more computer processors to perform operations comprising: determining, by the one or more computer processors, a business sector associated with a particular entity, a first jurisdiction in which the particular entity operates, and a second jurisdiction in which the particular entity operates; determining, by the one or more computer processors based at least in part on the business sector and the first jurisdiction, a first documentation requirement for the first jurisdiction; determining, by the one or more computer processors based at least in part on the business sector and the second jurisdiction, a second documentation requirement for the second jurisdiction; generating, by the one or more computer processors, a first questionnaire comprising a first plurality of questions, wherein a first question of the first plurality of questions corresponds to the first documentation requirement for the first jurisdiction; generating, by the one or more computer processors, a second questionnaire comprising a second plurality of questions, wherein a first question of the second plurality of questions corresponds to the second documentation requirement for the second jurisdiction; generating, by the one or more computer processors, an ontology mapping the first question of the first plurality of questions to a first question in a master questionnaire; modifying, by the one or more computer processors, the ontology to map the first question of the second plurality of questions to the first question in the master questionnaire; soliciting, by the one or more computer processors from a user, data responsive to the first question in the master questionnaire; storing, the one or more computer processors, the data responsive to the first question in the master questionnaire as an answer to the first question in the master questionnaire; populating, by the one or more computer processors using the ontology, an answer to the first question of the first plurality of questions with the answer to the first question in the master questionnaire; populating, by the one or more computer processors using the ontology, an answer to the first question of the second plurality of questions with the answer to the first question in the master questionnaire; generating, by the one or more computer processors, a report based at least in part on the answer to the first question of the first plurality of questions and the answer to the first question of the second plurality of questions; and presenting, by the one or more computer processors on a user interface, the report.
19. A data processing system for determining required personal data management process documentation, the system comprising: reception means for receiving a request to generate a regulatory compliance report for a first jurisdiction in which a particular entity operates; business sector determination means for, at least partially in response to receiving the request to generate the regulatory compliance report for the first jurisdiction, determining a business sector associated with the particular entity; compliance documentation requirement determination means for determining, based at least in part on the business sector and the first jurisdiction, a first regulatory compliance documentation requirement for the first jurisdiction; questionnaire generation means for generating a first questionnaire comprising a first plurality of questions, wherein a first question of the first plurality of questions corresponds to the first regulatory compliance documentation requirement for the first jurisdiction; master questionnaire generation means for generating a master questionnaire comprising a plurality of master questions, wherein one or more questions of the plurality of master questions correspond to a respective regulatory compliance documentation requirement; ontology generation means for generating an ontology mapping the first question of the first plurality of questions to a first question of the plurality of master questions; questionnaire processing means for soliciting documentation responsive to the first question of the plurality of master questions; questionnaire population means for populating a first answer to the first question of the first plurality of questions with the documentation responsive to the first question of the plurality of master questions based at least in part on the mapping the first question of the first plurality of questions to a first question of the plurality of master questions by the ontology; compliance documentation requirement determination means for determining, based at least in part on the business sector and a second jurisdiction, a second regulatory compliance documentation requirement for the second jurisdiction; questionnaire generation means for generating a second questionnaire comprising a second plurality of questions, wherein a first question of the second plurality of questions corresponds to the second regulatory compliance documentation requirement for the second jurisdiction; and ontology modification means for modifying the ontology to map the first question of the second plurality of questions to the first question of the plurality of master questions; and report generation means for generating the regulatory compliance report based at least in part on the first answer to the first question of the first plurality of questions comprising the documentation responsive to the first question of the plurality of master questions.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Dowling, "Auditing Global HR Compliance", published 5/23/2014, retrieved from https://www.shrm.org/resourcesandtools/hr-topics/global-hr/pages/auditing-global-hr-compliance.aspx 7/2/2022 in view of  Neil et al., “Downsizing and Rightsizing”, archived 5/23/2013, retrieved from https://web.archive.org/web/20130523153311/https://www.referenceforbusiness.com/management/De-Ele/Downsizing-and-Rightsizing.html 7/4/2022.

Regarding Claims 1 and 15
Dowling teaches 
determining by computing hardware standard organization requirements associate with a standard organization (Dowling discloses multijurisdictional (first and second jurisdictions) compliance assessment for a corporation (particular entity and entity), stating “Cross-border HR compliance initiatives have many facets. A multinational has obvious incentives to verify that its overseas HR operations comply both with foreign local laws and with the growing list of ‘extraterritorial’ laws that reach workplaces internationally. In addition to legal compliance, multinationals need to verify that their overseas operations conform to the organization’s own in-house code of conduct, other international policies, employment agreements, and corporate values and norms.”  Dowling 2.
The “entity” may correspond to the corporation in general; while the “particular entity” may correspond to a subsidiary/department in a particular jurisdiction.);
determining a business sector associated with the entity (Dowling discloses identifying industrial safety requirements, stating, “This push for cross-border compliance assessments or audits of human resources operations can come from any of various constituencies within a multinational organization—for example, . . . from specific business functions—say, industrial safety (assessing global safety compliance), . . . or mergers and acquisition teams (assessing employment compliance of to-be-spun-off or to-be-acquired business units).”  Dowling 1.
Industrial safety requirements are industry (business sector) specific.  For example, safety requirements for oil extraction are different from toy making.);
determining, by computing hardware and based on the business sector and the first jurisdiction, first documentation requirements ( Dowling teaches and suggests identifying compliance requirements based on specific industry (business sector), stating, “This push for cross-border compliance assessments or audits of human resources operations can come from any of various constituencies within a multinational organization—for example, . . . from specific business functions—say, industrial safety (assessing global safety compliance) . . . .”
Dowling discloses identifying compliance requirements based on jurisdiction, stating, “Cross-border HR compliance initiatives have many facets. A multinational has obvious incentives to verify that its overseas HR operations comply both with foreign local laws and with the growing list of “extraterritorial” laws that reach workplaces internationally. In addition to legal compliance, multinationals need to verify that their overseas operations conform to the organization’s own in-house code of conduct, other international policies, employment agreements, and corporate values and norms.”  Dowling 1. The compliance requirement for a first jurisdiction is mapped to first documentation requirements.
Regarding “by computing hardware,” according to MPEP 2144.04.III, The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Therefore, the claimed “by computing hardware” is not sufficient to distinguish over the prior art.  The same analysis applies to all the claimed “computing hardware.”);
generating, by the computing hardware, a first questionnaire including first questions, wherein each question of the first questions corresponds to a respective requirement of the first documentation requirements (Dowling discloses “aligned” checklist or questionnaires (a first questionnaire) for a first jurisdiction, stating “Create a master audit checklist template. Compliance means following rules. Because HR-context rules differ significantly from jurisdiction to jurisdiction, anyone who leads a multijurisdictional compliance assessment or audit will need aligned but localized checklists or questionnaires that allow for ‘apples-to-apples’ comparisons across jurisdictions. To align local HR audit checklists, first craft a single master global audit template or compliance checklist. Create that master template organically—tailor it to fit your particular audit project. Include in your global audit template all topics consistent with the specific audit project scope and then actively exclude all other topics. By definition, topics outside the scope are irrelevant.” Dowling 2. The “aligned” checklist or questionnaire comprises first questions, and each question of which corresponds to a compliance requirement for a first jurisdiction (first documentation requirements).);
determining, by the computing hardware based on the business sector and the second jurisdiction, second documentation requirements (Dowling teaches and suggesting identifying compliance requirements based on specific industry (business sector) for cross-border compliance assessments or audits (second jurisdiction), stating, “This push for cross-border compliance assessments or audits of human resources operations can come from any of various constituencies within a multinational organization—for example, . . . from specific business functions—say, industrial safety (assessing global safety compliance) . . . .”  Dowling 1. Dowling discloses identifying compliance requirements based on jurisdiction, stating, “Cross-border HR compliance initiatives have many facets. A multinational has obvious incentives to verify that its overseas HR operations comply both with foreign local laws and with the growing list of ‘extraterritorial’ laws that reach workplaces internationally. In addition to legal compliance, multinationals need to verify that their overseas operations conform to the organization’s own in-house code of conduct, other international policies, employment agreements, and corporate values and norms.”  Dowling 1. The compliance requirement for a second jurisdiction is mapped to second documentation requirements.);
generating, by the computing hardware, a second questionnaire including second questions, wherein each question of the second questions corresponds to a respective requirement of the second documentation requirements (Dowling discloses “aligned” checklist or questionnaires (a second questionnaire) for a second jurisdiction, stating “Create a master audit checklist template. Compliance means following rules. Because HR-context rules differ significantly from jurisdiction to jurisdiction, anyone who leads a multijurisdictional compliance assessment or audit will need aligned but localized checklists or questionnaires that allow for ‘apples-to-apples’ comparisons across jurisdictions.”  Dowling 2. The “aligned” checklist or questionnaire comprises second questions, and each question of which corresponds to a compliance requirement for a second jurisdiction (second documentation requirements).
generating, by the computing hardware, an ontology mapping each question of the first questions to a respective question in a master questionnaire (Dowling discloses “master global audit template” (master questionnaire), stating “Create a master audit checklist template. Compliance means following rules. Because HR-context rules differ significantly from jurisdiction to jurisdiction, anyone who leads a multijurisdictional compliance assessment or audit will need aligned but localized checklists or questionnaires that allow for ‘apples-to-apples’ comparisons across jurisdictions. To align local HR audit checklists, first craft a single master global audit template or compliance checklist.”  Dowling 2. Dowling discloses aligning checklist or questionnaire for the first jurisdiction off the “master global audit template” (master questionnaire), stating “Align local-country audit checklists off the master. Next, localize the master HR audit checklist template by spinning it off into a set of tailored but aligned audit checklists, one per jurisdiction subject to the audit project, each anchored in the local legal standards. For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.”  Dowling 2. Regarding “ontology mapping,” there is no definition in the specification.  Figs. 45 and 46 provide exemplary questionnaires and an ontology data structure. Fig. 45 depicts the ontology mapping that is similar/identical to Dowling’s disclosure. For example, Question 4510A in Fig. 45 could be the question to “check compliance with local vacation laws” in the master template of Dowling.);
modifying, by the computing hardware, the ontology to map each question of the second questions to a respective question in the master questionnaire (Dowling discloses aligning checklist or questionnaire for the second jurisdiction off the “master global audit template” (master questionnaire), stating “Align local-country audit checklists off the master. Next, localize the master HR audit checklist template by spinning it off into a set of tailored but aligned audit checklists, one per jurisdiction subject to the audit project, each anchored in the local legal standards. For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.”  Dowling 2. The ontology is modified to include the additional alignment/mapping information related to the compliance requirements of the second jurisdiction.);
presenting the master questionnaire to a user (Dowling discloses presenting the local checklists to auditor(s) (user), stating “Conduct the audit. At last it becomes time to go out and conduct the global HR assessment or audit. Take the local checklists into the field and do the global HR compliance audit, gathering compliance information in each jurisdiction.”  Dowling 3. Dowling discloses a local checklist comprises the master template (master questionnaire), stating “In addition to localizing topics from the master checklist for each affected jurisdiction, be sure to add into each local checklist all quirky local rules that, because they are inherently local, did not get picked up on the global template.”  Dowling 3. Dowling discloses an example for a shared question in the master template, stating “For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.”  Dowling 2.
The claim recites “a user.”  For a small business and/or for a narrow compliance area, one auditor may complete the job.  It would have been "Obvious to try" one auditor to complete the project – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  There are a finite number of auditors may be deployed to work on the project, and there is a reasonable expectation of success.  One auditor may be more appropriate for a small audit project.);
receiving answers responsive to questions in the master questionnaire from the user (Dowling discloses gathering compliance information (answers), stating “Conduct the audit. At last it becomes time to go out and conduct the global HR assessment or audit. Take the local checklists into the field and do the global HR compliance audit, gathering compliance information in each jurisdiction.” Dowling 3.);
populating, by the computing hardware and based on the ontology, answers to questions of the first questions with respective answers responsive to the questions in the master questionnaire (Dowling discloses gathering compliance information (answers), stating “Conduct the audit. At last it becomes time to go out and conduct the global HR assessment or audit. Take the local checklists into the field and do the global HR compliance audit, gathering compliance information in each jurisdiction.” Dowling 3.
Dowling discloses the gathered answers are responsive to the questions in the master questionnaire, stating “Create a master audit checklist template. Compliance means following rules. Because HR-context rules differ significantly from jurisdiction to jurisdiction, anyone who leads a multijurisdictional compliance assessment or audit will need aligned but localized checklists or questionnaires that allow for ‘apples-to-apples’ comparisons across jurisdictions. To align local HR audit checklists, first craft a single master global audit template or compliance checklist. Create that master template organically—tailor it to fit your particular audit project. Include in your global audit template all topics consistent with the specific audit project scope and then actively exclude all other topics. By definition, topics outside the scope are irrelevant.”  Dowling 2. Dowling discloses an example for a shared question in the mater template, stating “For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.”  Dowling 2.
“check compliance with local vacation laws” --> a question in master questionnaire
Answers to “confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.” -->  answers from Brazil jurisdiction to the question “check compliance with local vacation laws” in the master template.);
populating, by the computing hardware and based on the ontology, answers to questions of the second questions with respective answers responsive to the questions in the master questionnaire (Dowling discloses an example for a shared question in the mater template, stating “For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.” Dowling 2.
The second jurisdiction in this example is France.);
generating, by the computing hardware, a first report based on the answers to the questions of the first questions (Dowling discloses gathering compliance information (answers), stating “Conduct the audit. At last it becomes time to go out and conduct the global HR assessment or audit. Take the local checklists into the field and do the global HR compliance audit, gathering compliance information in each jurisdiction.”  Dowling 3.
The compiled information for the first jurisdiction corresponds to the first report.);
generating, by the computing hardware, a second report based on the answers to the questions of the second questions (The compiled information for the second jurisdiction corresponds to the second report.); and
receiving, by the computing hardware, an indication of a new corporate structure that the entity no longer operates in the business sector (Dowling discloses receiving an indication of new or updated corporate structure to trigger new/updated compliance audit, stating “HR compliance assessments and audits arise in very different contexts including, for example, implementing a new corporate structure, preparing for a corporate restructuring, launching a merger or acquisition (spin-off or post-merger integration), responding to a lawsuit/government investigation, or simply toughening compliance through a robust HR practices check-up.”  Dowling 2.); and
responsive to receiving the indication of a new corporate structure, modifying, by the computing hardware, the ontology to remove the mapping of irrelevant questions to the respective question in the master questionnaire (Dowling discloses removing irrelevant issues/questions responsive to a new/updated compliance audit, stating “Articulate audit context and scope. To begin any international human resources compliance check or audit, first isolate the context and delineate the scope of this particular audit project. Put aside all irrelevant, though auditable, issues not in play.” Dowling 2.).	However, Dowling does not explicitly disclose that the new corporate structure including the change that the entity no longer operates in the business sector, each question of the first questions become irrelevant questions for the new/updated compliance audit. Neil teaches or suggests the new corporate structure including the change that the entity no longer operates in the business sector, each question of the first questions become irrelevant questions for the new/updated compliance audit (Heil discloses selling non-core business operations and/or closing plants, stating “Besides laying off workers, restructuring efforts may involve closing plants, selling non-core operations, acquiring or merging with related companies, and over-hauling the internal structure of a company."  Neil 1. Dowling similarly discloses corporate spin-off, stating “HR compliance assessments and audits arise in very different contexts including, for example, implementing a new corporate structure, preparing for a corporate restructuring, launching a merger or acquisition (spin-off or post-merger integration), responding to a lawsuit/government investigation, or simply toughening compliance through a robust HR practices check-up.”  Neil makes clear that spin-off may be sold and the corporation no longer operates in the related non-core business sector.
When a corporation stops operating in non-core business sector, the corporation no longer has compliance obligations required by actively operating the non-core business sector. The question related to the business sector becomes irrelevant.  For example, if an oil company stops oil refinery in a jurisdiction, e.g., Iran, the oil company does not have compliance obligation required by actively conducting such operation(s).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Dowling’s teaching of using a master template for compiling multi-jurisdictional compliance documentation and Neil’s teaching that corporate’s reorganization includes no longer operating in a business sector. One of ordinary skill in the art would be motivated to only compile information that are relevant and needed to save company resources when a corporation stops operating in a business sector, the corporation no longer needs to compile compliance information required by actively operating the business sector.

Regarding claims 2-7 and 16-20 
Rejection of claims 1 and 15 are incorpoted and further claims recite similar limitation as in claims 1 and 15 therefore rejected under same rationale.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Dowling, "Auditing Global HR Compliance", published 5/23/2014, retrieved from https://www.shrm.org/resourcesandtools/hr-topics/global-hr/pages/auditing-global-hr-compliance.aspx 7/2/2022 in view of  ESWC 2008 Ph.D. Symposium, Tenerife, Spain
Regarding claim 8
Dowling teaches 
 a non-transitory computer-readable medium storing instructions and a processing device communicatively coupled to the non-transitory computer-readable medium regarding “computer readable medium or computer hardware,” according to MPEP 2144.04.III, The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. Therefore, the claimed “by computing hardware” is not sufficient to distinguish over the prior art.  The same analysis applies to all the claimed “computing hardware.”);
configuring a first prompt for requesting a first answer to a first master question of the master questionnaire that corresponds to the first documentation requirement (Dowling discloses “aligned” checklist or questionnaires (a second questionnaire) for a second jurisdiction, stating “Create a master audit checklist template. Compliance means following rules. Because HR-context rules differ significantly from jurisdiction to jurisdiction, anyone who leads a multijurisdictional compliance assessment or audit will need aligned but localized checklists or questionnaires that allow for ‘apples-to-apples’ comparisons across jurisdictions.”  Dowling 2. The “aligned” checklist or questionnaire comprises second questions, and each question of which corresponds to a compliance requirement for a second jurisdiction (second documentation requirements).
configuring a second prompt for requesting a second answer to a second master question of the master questionnaire that corresponds to the second documentation requirement (Dowling discloses “aligned” checklist or questionnaires (a second questionnaire) for a second jurisdiction, stating “Create a master audit checklist template. Compliance means following rules. Because HR-context rules differ significantly from jurisdiction to jurisdiction, anyone who leads a multijurisdictional compliance assessment or audit will need aligned but localized checklists or questionnaires that allow for ‘apples-to-apples’ comparisons across jurisdictions.”  Dowling 2. The “aligned” checklist or questionnaire comprises second questions, and each question of which corresponds to a compliance requirement for a second jurisdiction (second documentation requirements);
accessing an ontology that maps a data structure to the first documentation requirement and the second documentation requirement, wherein the data structure is configured to be populated via the master questionnaire (Dowling discloses aligning checklist or questionnaire for the second jurisdiction off the “master global audit template” (master questionnaire), stating “Align local-country audit checklists off the master. Next, localize the master HR audit checklist template by spinning it off into a set of tailored but aligned audit checklists, one per jurisdiction subject to the audit project, each anchored in the local legal standards. For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.”  Dowling 2. The ontology is modified to include the additional alignment/mapping information related to the compliance requirements of the second jurisdiction.);
updating a first element of the data structure with the first answer, wherein the ontology maps the first element to a first documentation requirement (Dowling discloses an example for a shared question in the mater template, stating “For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.” Dowling 2. The second jurisdiction in this example is France.);
updating a second element of the data structure with the second answer, wherein the ontology maps the second element to a second documentation requirement (Dowling discloses an example for a shared question in the mater template, stating “For example, if the global master template says ‘check compliance with local vacation laws,’ then the local Brazil checklist for example, might say something like ‘confirm employees get 30+ vacation days per year and draw down vacation either in a 30-day uninterrupted block or a 20-day uninterrupted block plus a 10-day vacation time sell-back.’ And the France checklist would address not only France’s minimum vacation benefit but also France’s ban on roll-over.” Dowling 2. The second jurisdiction in this example is France.);
generating a report based on the first element and the second element (The compiled information for the second jurisdiction corresponds to the second report.);
Dowling further teaches wherein, the processing device is configured to execute the instructions and thereby perform operations comprising generating a graphical user interface based on a master questionnaire for a first documentation requirement based on standards organization requirements associated with a standards organization and a first attribute of operations of an entity and a second documentation requirement based on the standards organization requirements and a second attribute of the operations of the entity, wherein generating the graphical user interface comprises determining by computing hardware standard organization requirements associate with a standard organization (Dowling discloses multijurisdictional (first and second jurisdictions) compliance assessment for a corporation (particular entity and entity), stating “Cross-border HR compliance initiatives have many facets. A multinational has obvious incentives to verify that its overseas HR operations comply both with foreign local laws and with the growing list of ‘extraterritorial’ laws that reach workplaces internationally. In addition to legal compliance, multinationals need to verify that their overseas operations conform to the organization’s own in-house code of conduct, other international policies, employment agreements, and corporate values and norms.”  Dowling 2. Dowling doesn’t teach explicitly graphical user interface for generating questionnaire however ESWC 2008 teaches (page 84, 4.2, Intra-project integration. So far, we used Bugzilla-, CVS-, and Java-repositories as data sources to extract software information from. However, there are various other products, we plan to integrate: Jira (bug tracker), Subversion (versioning system), and C# (programming language) are our next candidates to write RDF/OWL interfaces for. On the other hand, there are other repository types involved in the software development process such as mailing-lists and forums which we plan to integrate as well into our unified framework. These types reflect the social network structure around the development process. Inter-project integration. Inspired from Data-Warehousing, where heterogeneous data is accessed through a sole interface, we plan to implement such behavior in EvoOnt as well. With the implementation of web-based, RDF/OWL enabled interfaces exposing SPARQL-endpoints (e.g., for versioning systems), it would be able to execute and answer SPARQL queries over the web. This enables a repository to be linked from any other software project using this component’s functionality);
providing the graphical user interface for display, wherein displaying the graphical user interface involves providing the first prompt requesting the first answer to the first master question and providing the second prompt requesting the second answer to the second master question; receiving the first answer and the second answer ESWC 2008 teaches (page 29, 4, Information Retrieval Engine for Semantic Web Data We achieved, as part of the Sindice project [14], a first prototype of the Information Retrieval engine. The current system has currently indexed more than 2 billions of triples. The system enables fast lookup of URIs, keywords and Inverse Functional Properties (IFP) through a human interface or a HTTP API for machine access. We are currently finishing a second prototype that enables queries of increased complexity and semantic meaning, i.e combining URIs and keywords and adding triple-structure. We foresee a third and final prototype capable of answering more complex queries involving simple joins). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate graphical user interface to interact. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into creating ontology, questionnaire and user interaction in web or distributed computing environment where organization allows user to feed data or answer via graphical user interface to provide operability to the user and make it visualize to enter data.  
Regarding claim 12
ESWC 2008 Ph.D. Symposium teaches 
providing a listing of business sectors on a graphical user interface (page 17, item 2, Cross Worlds is an IBM integration tool, meant to facilitate the B2B collaboration
through business processes integration. It may be used to implement various e-business models, including enhanced intranets (improving operational efficiency within a business enterprize), extranets (facilitating electronic trading between a business and its suppliers) and virtual enterprizes (allowing enterprizes to link to outsourced parts). The draw-backs of this approach is that different applications need to implement different collaboration and connection modules, in order to interact. As a consequence, the integration of a new application can be done only with additional effort)
detecting a user selection of a first business sector from the listing of business sectors (page 34, the tool will be personalisable and adaptable in the sense that users can specify their preferences, e.g. companies that they are especially interested in. This will be possible through the Personalizable and adaptable user interface);
detecting a user selection of a second business sector from the listing of business sectors, wherein the first attribute comprises the first business sector and the second attribute comprises the second business sector (page 3, item 3. contribution, see fig 1, the architecture of GOMAWE can be divided into several layers as depicted in Fig. 1. Important part of the model is the storage layer. The data structure is represented by an ontology, which enables the storage of metadata together with the data. Furthermore, the ontology is not a monolithic detailed ontology, but the data structure consists of multiple lighter weight ontologies, which can be used together. These ontologies should be independent, modular and layered. The user model is in fact an overlay model consisting of instances of objects described by the ontologies) and (page 54, Item-the instructor interface “through this web-based interface, the instructor is given a degree of freedom in selecting the constraints they care about for the formation they are initiating. They are provided with an option that enables them to set a priority value for each constraint. Ranking the importance of the constraints enables the application to manage compromises based on these priorities. The constraints are then written as a constraint satisfaction problem in the group generator). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate graphical user interface to interact and to choose options. The modification would have been obvious because one of ordinary skill in the art would have been motivated to combine teaching into creating ontology, questionnaire and user interaction in web based with GUI environment where user can answer via graphical user interface to choose or select which business sector or organization information user is looking for his needs.

Regarding claims 9-11 and 13-14 
Rejection of claims 1 and 8 are incorpoted and further claims recite similar limitation as in claims 1 and 8 therefore rejected under same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anil Khatri whose telephone number is (571)272-3725. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, W Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANIL KHATRI/Primary Examiner, Art Unit 2191